PER CURIAM.
This is an appeal from a final order, denying with prejudice a petition for revocation of probate. While there was adequate proof of the execution of the codicil in question, the petitioner was erroneously denied the opportunity to have an eviden-tiary hearing upon the issues of undue influence or lack of testamentary capacity. Accordingly, while we approve the conclusion of the trial court in its denial, we reverse the denial and remand with direction to proceed in accordance herewith.
HERSEY, C.J., GLICKSTEIN, J., and TOBIN, DAVID L., Associate Judge, concur.